DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 5-9, filed 07/15/2021, with respect to the pending claims 1 - 5 and 7 - 9 have been fully considered and are persuasive. The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 5 and 7 - 9 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
In terms of Claim 1, no prior art was found that discloses: 
wherein, for each of the plurality of cell blocks, in at least one of the plurality of battery cells, a bypass branch is arranged in the battery cell housing for bridging the galvanic cell, the bypass branch comprising a bridging switching element for opening and closing the bypass branch; and 
wherein, for bridging all of the plurality of cell blocks, for each of the plurality of cell blocks, the control device is configured to open all the switching elements and to 
As to claims 2 - 5 and 7 - 9, the claims are allowed as being dependent over on the allowed claim (claim 1).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Sherstyuk et al. (US # 20180191176).
The US Patent Application Publication by Dittmann et al. (US # 20140349146).
Neither Sherstyuk nor Dittmann teaches alone or in combination a battery for a motor vehicle comprising a control device capable of controlling the switching element of the cell branch and the bridging switching element of the bypass branch provided in the battery cell housing, as explained in paragraph 2 above.                                                                                                                                 4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is 469-295-9188.  The examiner can normally be reached on Monday-Friday; 08:00a.m. - 05:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859


/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 18, 2022